Exhibit 10.3

 

 

LIMITED GUARANTY

made by

INLAND REAL ESTATE INCOME TRUST, INC.,
as guarantor,

in favor of

CAPITAL ONE, NATIONAL ASSOCIATION


Dated as of May 22, 2014

1

 

LIMITED GUARANTY

This LIMITED GUARANTY (this “Guaranty”), dated as of May 22, 2014, made by
INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation, having an address
at 2901 Butterfield Road, Oak Brook, Illinois 60523 (“Guarantor”), in favor of
CAPITAL ONE, NATIONAL ASSOCIATION (together with its successors and assigns,
hereinafter referred to as “Lender”), having an address at 201 St. Charles
Avenue, 29th floor, New Orleans, Louisiana 70170.

R E C I T A L S:

Pursuant to that certain Loan Agreement dated as of the date hereof (as the same
may be amended, modified, supplemented or replaced from time to time, the “Loan
Agreement”) between IREIT LYNCHBURG LAKESIDE L.L.C. (“Borrower”) and Lender,
Lender has agreed to make a loan (the “Loan”) to Borrower in an aggregate
principal amount not to exceed $9,910,189.00, subject to the terms and
conditions of the Loan Agreement;

As a condition to Lender’s making the Loan, Lender is requiring that Guarantor
execute and deliver to Lender this Guaranty; and

Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender’s agreeing to make the Loan;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:

1.                Definitions.

All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Loan Agreement.

The term “Guaranteed Obligations” means Borrower’s Recourse Liabilities, as
defined in the Loan Agreement.

2.                Guaranty.

2.1.            Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Lender the full, prompt and complete payment when due of the
Guaranteed Obligations.

2.2.            All sums payable to Lender under this Guaranty shall be payable
on demand and without reduction for any offset, claim, counterclaim or defense.

2.3.            Guarantor hereby agrees to indemnify, defend and save harmless
Lender from and against any and all costs, losses, liabilities, claims, causes
of action, expenses and damages, including reasonable attorneys’ fees and
disbursements, which Lender may suffer or which otherwise may arise by reason of
Borrower’s failure to pay any of the Guaranteed Obligations when due,
irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to (i)
Lender’s declaring the Principal, interest and other sums evidenced or secured
by the Loan Documents to be due and payable, (ii) the commencement or completion
of a judicial or non-judicial foreclosure of the Mortgage or (iii) the
conveyance of all or any portion of the Property by deed-in-lieu of foreclosure
(dation en paiement).

2

 

 

2.4.            Guarantor agrees that no portion of any sums applied (other than
sums received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.

3.                Representations and Warranties. Guarantor hereby represents
and warrants to Lender as follows (which representations and warranties shall be
given as of the date hereof and shall survive the execution and delivery of this
Guaranty):

4.                Organization, Authority and Execution. Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland, and has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform this Guaranty and all other agreements
and instruments to be executed by it in connection herewith. This Guaranty has
been duly executed and delivered by Guarantor.

5.                Enforceability. This Guaranty constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

6.                No Violation. The execution, delivery and performance by
Guarantor of its obligations under this Guaranty has been duly authorized by all
necessary corporate action, and do not and will not violate any law, regulation,
order, writ, injunction or decree of any court or governmental body, agency or
other instrumentality applicable to Guarantor, or result in a breach of any of
the terms, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of any mortgage, lien, charge or encumbrance of
any nature whatsoever upon any of the assets of Guarantor pursuant to the terms
of Guarantor’s articles of incorporation or bylaws, or any mortgage, indenture,
agreement or instrument to which Guarantor is a party or by which it or any of
its properties is bound. Guarantor is not in default under any other guaranty
which it has provided to Lender.

7.                No Litigation. To Guarantor’s knowledge, there are no actions,
suits or proceedings at law or at equity, pending or threatened, against or
affecting Guarantor that is reasonably likely to result in a material adverse
change in the financial condition of Guarantor or the ability of Guarantor to
perform its obligations under this Guaranty. Guarantor is not in default beyond
any applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the ability of Guarantor to perform any of its obligations under this
Guaranty.

8.                Consents. All consents, approvals, orders or authorizations
of, or registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.

9.                Financial Statements and Other Information. All financial
statements of Guarantor heretofore delivered to Lender are true and correct in
all material respects and fairly present the financial condition of Guarantor as
of the respective dates thereof, and no materially adverse change has occurred
in the financial conditions reflected therein since the respective dates
thereof. None of the aforesaid financial statements or any certificate or
statement furnished to Lender by or on behalf of Guarantor in connection with
the transactions contemplated hereby, and none of the representations and
warranties in this Guaranty contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. Guarantor is not insolvent within
the meaning of the United States Bankruptcy Code or any other applicable law,
code or regulation and the execution, delivery and performance of this Guaranty
will not render Guarantor insolvent.

10.             Consideration. Guarantor is the owner, directly or indirectly,
of all of the legal and beneficial equity interests in Borrower.

3

 

 

11.             Financial Statements. Guarantor shall deliver to Lender,
(a) within sixty (60) days after the end of each fiscal quarter ending March 31,
June 30 and September 30, quarterly financial statements, prepared in accordance
with GAAP or other accounting principles consistently applied, (b) within one
hundred twenty (120) days after the end of each fiscal year of Guarantor, a
complete copy of Guarantor’s annual financial statements (Guarantor’s Form 10k
filing is acceptable), prepared in accordance with GAAP or other accounting
principles consistently applied, and (c) within twenty (20) days after request
by Lender, such other financial information with respect to Guarantor as Lender
may reasonably request. All fiscal year-end financial statements of Guarantor
shall be in the form of Guarantor’s Form 10-K, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation; provided, that the public filing of Guarantor’s Form 10-K shall,
for purposes hereof, constitute the delivery of same as required herein (though
Borrower or Guarantor shall, promptly following any request of Lender for same,
promptly deliver to Lender an electronic version thereof).

12.             Unconditional Character of Obligations of Guarantor.

12.1.         The obligations of Guarantor hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the other Loan Documents or any
provision thereof, or the absence of any action to enforce the same, any waiver
or consent with respect to any provision thereof, the recovery of any judgment
against Borrower, Guarantor or any other Person or any action to enforce the
same, any failure or delay in the enforcement of the obligations of Borrower
under the other Loan Documents or Guarantor under this Guaranty, or any setoff,
counterclaim, and irrespective of any other circumstances which might otherwise
limit recourse against Guarantor by Lender or constitute a legal or equitable
discharge or defense of a guarantor or surety. Lender may enforce the
obligations of Guarantor under this Guaranty by a proceeding at law, in equity
or otherwise, independent of any loan foreclosure or similar proceeding or any
deficiency action against Borrower or any other Person at any time, either
before or after an action against the Property or any part thereof, Borrower or
any other Person. This Guaranty is a guaranty of payment and performance and not
merely a guaranty of collection. Guarantor waives diligence, notice of
acceptance of this Guaranty, filing of claims with any court, any proceeding to
enforce any provision of any other Loan Document, against Guarantor, Borrower or
any other Person, any right to require a proceeding first against Borrower or
any other Person, or to exhaust any security (including, without limitation, the
Property) for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice
of default or other notice or demand whatsoever (except to the extent expressly
provided to the contrary in this Guaranty).

12.2.         The obligations of Guarantor under this Guaranty, and the rights
of Lender to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:

(i)               any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower, the Property or
any part thereof, Guarantor or any other Person;

(ii)             any failure by Lender or any other Person, whether or not
without fault on its part, to perform or comply with any of the terms of the
Loan Agreement, or any other Loan Documents, or any document or instrument
relating thereto;

(iii)           except as permitted in the Loan Agreement, the sale, transfer or
conveyance of the Property or any interest therein to any Person, whether now or
hereafter having or acquiring an interest in the Property or any interest
therein and whether or not pursuant to any foreclosure, trustee sale or similar
proceeding against Borrower or the Property or any interest therein;

4

 

 

(iv)            the conveyance to Lender, any Affiliate of Lender or Lender’s
nominee of the Property or any interest therein by a deed-in-lieu of foreclosure
(i.e. dation en paiement);

(v)             the release of Borrower or any other Person from the performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of the Loan Documents by operation of law or otherwise; or

(vi)            the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.

12.3.         Except as otherwise specifically provided in this Guaranty,
Guarantor hereby expressly and irrevocably waives all defenses in an action
brought by Lender to enforce this Guaranty based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.

12.4.         Lender may deal with Borrower and Affiliates of Borrower in the
same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender, at any time and from time to time, without terminating,
affecting or impairing the validity of this Guaranty or the obligations of
Guarantor hereunder.

12.5.         No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of,
the Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantor hereunder, and Guarantor agrees that if any Loan
Document are modified with Lender’s consent, the Guaranteed Obligations shall
automatically be deemed modified to include such modifications.

12.6.         Lender may proceed to protect and enforce any or all of its rights
under this Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.

12.7.         No waiver shall be deemed to have been made by Lender of any
rights hereunder unless the same shall be in writing and signed by Lender, and
any such waiver shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect or at any other time.

12.8.         At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon
any other Loan Documents and recovery may be had against Guarantor in such
action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Lender first assert, prosecute or exhaust any remedy or claim
against Borrower or any other Person, or any security for the obligations of
Borrower or any other Person.

5

 

 

12.9.         Guarantor agrees that this Guaranty shall continue to be effective
or shall be reinstated, as the case may be, if at any time any payment is made
by Borrower or Guarantor to Lender and such payment is rescinded or must
otherwise be returned by Lender (as determined by Lender in its sole and
absolute discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or Guarantor, all
as though such payment had not been made.

12.10.      In the event that Guarantor shall advance or become obligated to pay
any sums under this Guaranty or in connection with the Guaranteed Obligations or
in the event that for any reason whatsoever Borrower or any subsequent owner of
the Property or any part thereof is now, or shall hereafter become, indebted to
Guarantor, Guarantor agrees that (i) the amount of such sums and of such
indebtedness and all interest thereon shall at all times be subordinate as to
lien, the time of payment and in all other respects to all sums, including
principal and interest and other amounts, at any time owed to Lender under the
Loan Documents, and (ii) Guarantor shall not be entitled to enforce or receive
payment thereof until all principal, Interest and other sums due pursuant to the
Loan Documents have been paid in full. Nothing herein contained is intended or
shall be construed to give Guarantor any right of subrogation in or under the
Loan Documents or any right to participate in any way therein, or in the right,
title or interest of Lender in or to any collateral for the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, until the
actual and irrevocable receipt by Lender of payment in full of all principal,
Interest and other sums due with respect to the Loan or otherwise payable under
the Loan Documents. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when any such sums due and owing to Lender shall
not have been fully paid, such amount shall be paid by Guarantor to Lender for
credit and application against such sums due and owing to Lender.

12.11.      Guarantor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure (dation en paiement) or similar proceeding involving
the Property and the exercise by Lender of any of all of its remedies pursuant
to the Loan Documents.

13.             Intentionally Not Used.

14.             Entire Agreement/Amendments. This instrument represents the
entire agreement between the parties with respect to the subject matter hereof.
The terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Lender and Guarantor.

15.             Successors and Assigns. This Guaranty shall be binding upon
Guarantor, and Guarantor’s estate, heirs, personal representatives, successors
and assigns, may not be assigned or delegated by Guarantor and shall inure to
the benefit of Lender and its successors and assigns.

16.             Applicable Law and Consent to Jurisdiction. This Guaranty shall
be governed by, and construed in accordance with, the substantive laws of the
State of Louisiana. Guarantor irrevocably (a) agrees that any suit, action or
other legal proceeding arising out of or relating to this Guaranty may be
brought in a court of record in the Parish of Orleans or in the Courts of the
United States of America located in the Parish of Orleans, State of Louisiana,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Guarantor irrevocably consents to the service of any and all process in any such
suit, action or proceeding by service of copies of such process to Guarantor at
its address provided in Section 21 hereof. Nothing in this Section 16, however,
shall affect the right of Lender to serve legal process in any other manner
permitted by law or affect the right of Lender to bring any suit, action or
proceeding against Guarantor or its property in the courts of any other
jurisdictions.

6

 

 

17.             Section Headings. The headings of the sections and paragraphs of
this Guaranty have been inserted for convenience of reference only and shall in
no way define, modify, limit or amplify any of the terms or provisions hereof.

18.             Severability. Any provision of this Guaranty which may be
determined by any competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, Guarantor hereby
waives any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

19.             WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY WAIVES THE RIGHT OF
TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.

20.             Other Guaranties. The obligations of Guarantor hereunder are
separate and distinct from, and in addition to, the obligations of Guarantor now
or hereafter arising under any other Guaranties, pursuant to which Guarantor has
guaranteed payment and performance of certain other obligations of Borrower
described therein.

21.             Notices. All notices, consents, approvals and requests required
or permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by notice to the
other party): If to Lender: Capital One, National Association, 201 St. Charles
Avenue, 29th floor, New Orleans, Louisiana 70170, Attention: Mark Lemonier,
Commercial Real Estate, with a copy to: Locke Lord LLP, 601 Poydras Street,
Suite 2660, New Orleans, Louisiana 70130, Attention: Victoria M. de Lisle, Esq.;
if to Guarantor: Inland Real Estate Income Trust, Inc., 2901 Butterfield Road,
Oak Brook, Illinois 60523, Attention: Principal Financial Officer, with a copy
to: The Inland Real Estate Group, Inc., 2901 Butterfield Road, Oak Brook,
Illinois 60523, Attention: General Counsel. A notice shall be deemed to have
been given: in the case of hand delivery, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day.

22.             Guarantor’s Receipt of Loan Documents. Guarantor by its
execution hereof acknowledges receipt of true copies of all of the Loan
Documents, the terms and conditions of which are hereby incorporated herein by
reference. The duration and period of effectiveness of this Guaranty shall cease
and expire on full payment of the Loan.

23.             Interest; Expenses.

23.1.         If Guarantor fails to pay all or any sums due hereunder upon
demand by Lender, the amount of such sums payable by Guarantor to Lender shall
bear interest from the date of demand until paid at the Default Rate in effect
from time to time.

23.2.         Guarantor hereby agrees to pay all costs, charges and expenses,
including reasonable attorneys’ fees and disbursements, that may be incurred by
Lender in enforcing the covenants, agreements, obligations and liabilities of
Guarantor under this Guaranty.

24.             Joint and Several and Solidary Obligations. If Guarantor
consists of more than one Person, each such Person shall have joint and several
and solidary liability for the obligations of Guarantor hereunder.

7

 

 

25.             Specific Limitation on Guaranty and Indemnity Obligations.
Guarantor and Lender hereby confirm that it is the intention of Guarantor and
Lender that this Guaranty not constitute a fraudulent transfer or fraudulent
conveyance (a "Fraudulent Conveyance") under the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any other debtor relief law or insolvency law
(whether statutory, common law, case law or otherwise) or any jurisdiction
whatsoever (collectively, the "Bankruptcy Laws"). To give effect to the
foregoing intention of Guarantor and Lender, each of such parties hereby
irrevocably agrees that the Guaranteed Obligations shall be limited to (but
shall not be less than) such maximum amount as will, after giving effect to the
maximum amount of such obligations and all other liabilities (whether contingent
or otherwise) of Guarantor that are relevant under such Bankruptcy Laws, result
in the Guaranteed Obligations not constituting a Fraudulent Conveyance under the
Bankruptcy Laws, as of the date of execution and delivery of this Guaranty.

 

8

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

                  By: /s/ David Z. Lichterman     Name: David Z. Lichterman    
Title: Vice President, Treasurer and CAO

 

 

 

 

 

 

 

9